Tom Glaze, Justice, concurring. I concur because the facts in issue here fail to support the issuance of a writ of prohibition. The majority, in my view, should complete its job and overrule Curtis v. Partain, 272 Ark, 400, 614 S.W.2d 671 (1981). It was Curtis that caused the parties in the present case to think a writ of prohibition could lie under the circumstances they describe. Until Curtis, however, the case law had been long settled that a writ of prohibition is never granted unless the inferior tribunal has clearly exceeded its authority, and the party applying for it has no other protection. Jones v. Coffin, 96 Ark. 332, 131 S.W. 873 (1910). Stated in different terms, the court has said that the office of writ of prohibition is to restrain an inferior tribunal from proceeding in a matter not within its jurisdiction; but it is never granted unless the inferior tribunal has clearly exceeded its authority and the party applying for it has no other protection against the wrong that shall be done by such usurpation. Lowery v. Steel, 215 Ark. 240, 219 S.W.2d 932 (1949); Bassett v. Bourland, 175 Ark. 271, 299 S.W. 13 (1927). In Curtis, this court cited Webb v. Harrison, 261 Ark. 279, 547 S.W.2d 748 (1977), and then promptly misstated the law recited in Webb as it pertained to when writs of prohibition may be issued. In addition, the court then relied upon a California case to justify its decision to grant a writ of prohibition against the trial court, which clearly had jurisdiction of the parties and subject matter before it. The Curtis case merely involved a discovery matter and a trial court’s pretrial order concerning discovery which this court, on appeal, believed should not be enforced. In simple terms, the Curtis decision broke with established law, and extended the reach of the office of writ of prohibition to include a matter never previously recognized by Arkansas law. In my opinion, this court erred in Curtis, and we should officially correct that error now. Newbern, J., joins this concurrence.